Citation Nr: 0005262	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for fracture residuals, 
right (major) ring and fifth fingers, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 1999, the Board 
remanded this claim for additional development of the record 
and in order to satisfy due process concerns.  The case is 
again before the Board for appellate review.

In its prior Remand, the Board noted that the veteran had 
raised the issue of entitlement to service connection for the 
other fingers of the right hand.  This issue was denied by 
the RO in September 1999, with notification of that decision 
thereafter furnished to the veteran.  No notice of 
disagreement regarding that decision has been associated with 
his claims file as of this writing; the Board will at this 
time accordingly concern itself with the sole matter on 
appeal, which is the issue identified on the first page of 
this decision.


REMAND

The rating criteria whereby the severity of a disability of 
the ring and little fingers of either hand is ascertained 
specifically stipulate that range of motion of these fingers 
is the determining factor.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5219, 5223 (1999).  The reports of the most 
recent VA examinations of the veteran's service-connected 
fracture residuals, right (major) ring and fifth fingers do 
not adequately furnish this information.  In particular, it 
is noted that the report of the June 1999 VA examination 
merely indicates that flexion deformity was observed, and 
that the report of the March 1997 VA examination does not 
provide information as to any limitation (or lack of 
limitation) of motion exhibited by the little finger.

Accordingly, this claim is REMANDED for the following:

1.  The RO should accord the veteran an 
examination of his right hand, and in 
particular of the ring and little fingers 
of that hand.  The examiner should be 

specifically requested to indicate range 
of motion of the right ring and little 
fingers, in relationship to the 
transverse fold of the right palm, on the 
examination report.  In addition, all 
other pertinent findings as to the 
impairment resulting from this service-
connected disability are to be set forth 
in a clear, logical and legible manner on 
the examination report.  The examiner 
should ensure that all necessary tests 
are conducted pursuant to this 
examination.  The veteran's claims folder 
is to be furnished to the examiner, for 
his or her review and referral, prior 
thereto.

2.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination, without demonstrated good 
cause, could result in adverse action 
with regard to his claim, to include the 
possible denial thereof.

3.  Following completion of the above 
actions, and following verification by 
the RO that the examination report sets 
forth information sufficient to ascertain 
the severity of the veteran's disability 
in accordance with the rating criteria, 
the RO is to review the veteran's claim, 
and determine whether an increased rating 
can now be granted.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so advised.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No 
inferences as to the eventual disposition of this claim 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




